I am unable to agree with the opinion of the court holding the act of 1927 unconstitutional. As I read the act and our decisions it is not subject to any constitutional objections. It is different from any act heretofore passed on by this court, and I am of the opinion that Milstead v. Boone, cited in the opinion, and many other decisions, hold the act free from constitutional objection. It is my firm conviction that it should have been sustained. It does not delegate legislative or judicial power to the board within the meaning of the constitution and does not delegate arbitrary power. *Page 313